___________

                           No. 95-2543
                           ___________


Jerry William Weber,            *
                                *
          Appellant,            *
                                * Appeal from the United States
     v.                         * District Court for the
                                * District of Minnesota.
Orville Pung, Commissioner of   *
Corrections,                    *      [UNPUBLISHED]
                                *
          Appellee.             *
                           ___________

                  Submitted:   December 28, 1995

                       Filed: January 10, 1996
                            ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     Minnesota inmate Jerry William Weber brought this 42 U.S.C.
§ 1983 action, claiming that defendant's policies resulted in
constitutionally unequal treatment of male and female inmates
incarcerated in different Minnesota prisons. The district court1
granted summary judgment to defendant, dismissing with prejudice
Weber's claims for monetary relief and dismissing without prejudice
his claims for declaratory and equitable relief. Weber appeals.
Having carefully reviewed the record and the parties' briefs, we
conclude that the district court properly dismissed Weber's damage
claims under the doctrine of qualified immunity and properly


     1
      The HONORABLE RICHARD H. KYLE, United States District Court
for the District of Minnesota, adopting the report and
recommendations of the HONORABLE ANN D. MONTGOMERY, United States
Magistrate Judge for the District of Minnesota.
dismissed his equitable claims because Weber was no longer being
incarcerated in a Minnesota facility. Accordingly, we affirm. See
8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-